



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)       Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25, s.
    22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18..

486.6(1)       Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Aharonov, 2016 ONCA 894

DATE: 20161124

DOCKET: C60314

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Aharonov

Appellant

Kristin Bailey, for the appellant

Hannah Freeman, for the respondent

Heard and released orally: November 22, 2016

On appeal from the conviction entered on December 9, 2014
    and the sentence imposed on April 17, 2015 by Justice Carol A. Brewer of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of possession of child pornography and
    sentenced to 10 months imprisonment. He appeals conviction and seeks leave to
    appeal sentence.

Conviction appeal

[2]

The appellant submits that the trial judge erred in ruling that his
    inculpatory statement to the police was voluntary. The appellant contends that
    the trial judge should have found that the absence of any record of what
    happened to the appellant during the two and a half hours after he arrived at
    the station and before he gave his statement, combined with certain utterances
    he made during the course of the interview with the police regarding his desire
    to be released on bail, raised a doubt about the voluntariness of his
    statement.

[3]

We do not accept this submission.

[4]

The appellant was given the standard caution upon arrival at the police
    station and he spoke to duty counsel before giving his statement. The police
    officers who interacted with the appellant testified that no threats were made
    and no inducements were offered. The appellant did not testify on the
voir
    dire
. When the appellant asked about bail during his recorded statement,
    the police officers conducting the interview made it clear that there was no
quid
    pro quo
and that the issue of bail was not in their hands but was one for
    the courts to decide.

[5]

The trial judge gave careful reasons for finding that the statement was
    voluntary. Any hope that the appellant may have had regarding bail was not the
    product of anything said by the police.

[6]

We see no basis upon which the court could interfere with the trial
    judges finding.

[7]

The appellant concedes that if the ground of appeal relating to the
    voluntariness of the statement fails, the ground relating to alleged
    misapprehension of the evidence cannot succeed.

Sentence Appeal

[8]

The appellant argues that the trial judge placed insufficient weight on
    the time he spent on relatively onerous bail conditions prior to trial.

[9]

The appellant points out that the trial judge placed particular reliance
on

R. v. Yau
,
    2011 ONSC 1009 (CanLII), [2011] O.J. No 720,
where a sentence of 10
    months was imposed before credit for pretrial custody and he asks that his
    sentence be reduced to one of six months.

[10]

We
    do not accept that submission.

[11]

The
    trial judge specifically averted to what she described as relatively strict
    bail conditions and she described those conditions as a significant
    mitigating factor. We do not accept that she ignored what she just described
    as a significant mitigating factor when crafting an appropriate sentence.

[12]

Accordingly,
    the conviction appeal is dismissed. Leave to appeal sentence is granted but the
    sentence appeal is also dismissed.

Robert J. Sharpe
    J.A.

K.
    van Rensburg J.A.

G.
    Pardu J.A.


